Citation Nr: 0101576	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-11 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In April 2000, the service organization representing the 
veteran withdrew its  representation of the veteran in 
accordance with 38 C.F.R. § 20.608 (1999).

The claims for service connection for hearing loss 
disability, tinnitus and major depression are addressed in 
the remand at the end of this action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a disability manifested by lower extremity jerking in a 
December 1998 rating decision; the veteran was informed of 
the decision and his appellate rights on December 30, 1998.

2.  The veteran disagreed with the December 1998 rating 
decision and the RO provided a statement of the case 
concerning the issue in the above rating action to the 
veteran on January 22, 1999.  

3.  Thereafter, no written communication addressing the issue 
of entitlement to service connection for a disability 
manifested by lower extremity jerking was received from the 
veteran before April 2000.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to a December 1998 rating decision denying service 
connection for a disability manifested by lower extremity 
jerking.  38 U.S.C.A. § 7105(a)(d) (West 1991); 38 C.F.R. §§ 
20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The veteran's claim for service connection for a disability 
manifested by lower extremity jerking was denied in a 
December 1998 rating decision.  The veteran was informed of 
the decision and of his appellate rights in December 1998.  
In response to his Notice of Disagreement, he was provided a 
Statement of the Case on this issue in January 1999.  
Thereafter, in June 1999, the veteran filed a Substantive 
Appeal which specifically indicated that he was only 
appealing the determination with respect to unrelated issues; 
no written communication addressing the issue of entitlement 
to service connection for a disability manifested by lower 
extremity jerking was received from the veteran or his prior 
representative before April 2000 when the veteran submitted a 
VA Form 9.  Since a Substantive Appeal with respect to the 
denial of service connection for a disability manifested by 
lower extremity jerking was not received within one year of 
notice of the December 1998 rating decision or within 60 days 
of the issuance of the Statement of the Case, the Board must 
conclude that the veteran has not filed a timely Substantive 
Appeal with respect to this issue.  Accordingly, the appeal 
with respect to this issue must be dismissed.


ORDER

The appeal for entitlement to service connection for a 
disability manifested by lower extremity jerking is 
dismissed.


REMAND

The veteran maintains that he has bilateral hearing loss, 
tinnitus and major depression as a result of military 
service.  

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub.L. 106-475 became law.  
This liberalizing law is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In light of these circumstances, the claims for service 
connection for bilateral hearing loss disability, tinnitus 
and major depression are REMANDED to the RO for the 
following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
VCAA.  

2.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and he should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
future appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



